Citation Nr: 1511615	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-32 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a testicle disorder.
 
2. Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to April 1959.  He also served in the National Guard from August 1977 to April 1994, which included active duty for training (ACDUTRA) from May 1986 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 2008 rating decision denied, in pertinent part, service connection for loss of testicle.  The 2009 rating decision denied, in pertinent part, service connection for a left foot disorder.

The Veteran's August 2007 application for benefits based on service connected disability reflects that he claimed entitlement to service connection for a testicle disorder, which he identified at that time as "loss of left testicle."  Although the claim was later adjudicated as entitlement to service connection for "testicular pain," testicular pain does not constitute a disability for VA disability benefits purposes, but rather is a component symptom of the claimed testicle disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In October 2011 the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in Waco, Texas.  A transcript of that hearing is on file.

In April 2012 the Board remanded the case for additional development.  

In a February 2014 decision the Board denied service connection for testicular pain and for a left foot disorder.  

The Veteran appealed the Board's February 2014 decision to the Court of Appeals for Veterans Claims (Court).  In July 2014 the Court granted the parties' July 2014 Joint Motion for Remand (Joint Motion); thereby the Court vacated the Board's February 2014 decision as to both claims, and remanded the case for action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a testicle disorder and for a left foot disorder.  The Veteran contends that both of these disorders were caused by injuries during a period of ACDUTRA or inactive duty for training (INACDUTRA).

Relevant service treatment records during the Veteran's period of National Guard service include the following.  The Veteran received inpatient treatment in June 1989 for epididymitis.  The Inpatient Treatment Record Cover Sheet noted that the incident occurred during a period of INACDUTRA with the National Guard.  A later report, dated in February 1990 noted that the Veteran had recurrent left groin pain since active training in 1989.

A Statement of Medical Examination and Duty Status, during a period of ACDUTRA from May 1986 to June 1986, noted that the Veteran injured his lower left leg while playing basketball in June 1986.  The Veteran was placed on quarters for the remainder of that period of ACDUTRA.  The report did not specifically mention the left foot.  However, the Veteran testified in October 2011 that during that basketball incident, he also twisted his left foot and had broken bones in the left foot. 

A January 2010 VA outpatient report noted treatment for a left foot wound; and noted that the second left toe was disfigured, with ulcers.  

The parties to the July 2014 Joint Motion determined that an examination of the claimed testicle and left foot disorders was necessary because the opinions contained in the most recent VA examinations (in July 2012) of the claimed testicle disorder and left foot disorder were inadequate for the following reasons.  

First, with respect to the claimed testicle disorder, the parties found the July 2012 VA examination of the male reproductive system to be inadequate because the stated rationale for the examiner's concluding negative nexus opinion failed to adequately provide an explanation as to whether the Veteran's current diagnosis of epididymitis is related to the Veteran's in-service groin strain or to the later treatment for and diagnosis of chronic epididymitis in June 1989.  

The parties also noted that in the section describing the rationale for the negative nexus opinion, the examiner had stated that the "Veteran was examined and has two small testicles."  The parties indicated that there was no discussion in the examination report to warrant the Board's reliance on this finding to support the Board's conclusion in its February 2014 decision that "the 2012 VA examiner indicated that the Veteran's epididymitis is due to the Veteran's small testicles."  It is unclear as to whether the VA examiner's finding was meant to be part of the rationale for the negative nexus opinion.

Second, with respect to the claimed left foot disorder, the parties found the July 2012 VA examination of the foot to be inadequate.  The parties found it inadequate because the examiner had noted in her rationale that there was no medical record evidence located to indicate the Veteran's left foot condition occurred during active duty service; but that, however, the examiner provided no rationale as to whether the 2010 X-ray findings could be associated with the Veteran's self-report of in-service injury to his left foot.

For the foregoing reasons, the parties agreed in the Joint Motion that a remand was warranted in order for VA to provide the Veteran with thorough and contemporaneous medical examinations regarding the two claims on appeal.  The July 2014 Joint Motion requested that the Court expressly incorporate the provisions of the Joint Motion into its order; and in its Order, the Court remanded the matter for action consistent with the terms of the joint motion.  Thus, additional examination is necessary to clarify the medical questions raised by the parties in the Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for the claimed testicle and left foot disorders.

2.  Notify the Veteran that he may submit lay evidence of any continuity of relevant symptoms, to include statements from others familiar with the Veteran's complaints of symptoms, referable to any respective problems with his claimed testicle disorder or left foot disorder during or since active service.  

3.  After completion of the above, schedule the Veteran for respective VA examinations of his claimed testicle disorder and left foot disorder by appropriate physician specialists (such as genitourinary and orthopedic specialists, respectively) to determine the nature extent, onset and likely etiology of any testicle disorder or left foot disorder present.  

The claims file (i.e., any paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) and copy of this remand must be made available to and reviewed by the examiner.  

The respective examiners must conduct all examination and diagnostic testing necessary to evaluate and diagnose any respective testicle disorder or left foot disorder present.  The examiners are to elicit from the Veteran respective  histories of related symptoms during and since active service, and since periods of ACDUTRA and INACDUTRA.

Testicle Disorder Examination: 
The examiner is to identify any present testicle or other genitourinary system disorder anatomically associated in proximity to the testes/scrotum.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed testicle or associated genitourinary system disorder:

(i)  is etiologically related to the Veteran's period of active service from February 1957 to April 1959, or any period of ACDUTRA (to include from May 1986 to June 1986); or 

(ii)  is etiologically related to injury during any period of INACDUTRA.

In this connection, the examiner must comment on:
(i)  National Guard service treatment records showing inservice findings of epididymitis and groin strain injury; and
(ii)  the June 2012 VA examination rationale for the opinion that the Veteran's chronic epididymitis is less likely than not incurred in or caused by in-service injury, event, or illness, to include comment on the significance to the rationale, if any, of that examiner's finding that the "Veteran was examined and has two small testicles."

Left Foot Disorder Examination: 
The examiner is to identify any present left foot disorder.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left foot disorder:

(i) is etiologically related to injury or disease during the Veteran's period of active service from February 1957 to April 1959, or any period of ACDUTRA (to include from May 1986 to June 1986); or 

(ii) is etiologically related to injury during any period of INACDUTRA.

In light of the Veteran's October 2011 testimony that during the June 1986 injury when he injured his left leg, that he also twisted and broke bones in his left foot, the examiner must comment on: 
(i) National Guard service treatment record reports of inservice injury to the left leg in June 1986; and 
(ii) the June 2012 VA examination rationale for the opinion that the Veteran's fracture of the second left metatarsal is less likely than not incurred in or caused by in-service injury, event, or illness, to include comment on the statement in the rationale that a 2010 X-ray of the left foot indicated some erosions on the lateral side of the first MTP joint that the examiner felt to be somewhat suggestive of gout.
 
All opinions for both examinations must be supported by a thorough rationale. 

4.  Following any additional development deemed appropriate, readjudicate the Veteran's claim.  If any  benefit sought is not granted, an appropriate supplemental statement of the case must be issued.  The Veteran and the representative must be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




